Citation Nr: 1643249	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a March 2014 travel board hearing before the undersigned Veterans Law Judge (VLJ). A hearing transcript is of record. 

A May 2014 Board decision re-opened this matter due to new and material evidence. Therefore, the matter of re-opening this claim is no longer before the Board. In May 2014, the Board remanded this claim to allow the Veteran to identify any private treatment records, to contact Dr. R. Trevino who provided a March 2014 positive nexus opinion and ask that he provide a complete rationale for this opinion, obtain any outstanding VA treatment records from July 2012 forward and schedule the Veteran for a VA examination. In May 2015, this claim was remanded again to obtain any relevant treatment records from Native American Health Care Clinic and, if received, then to return the record to the February 2015 VA examiner to opine as to whether the Veteran's current lumbar spine disability is at least as likely as not related to his military service, including as a result of spinal anesthesia during an in-service surgery. In December 2015, this claim was remanded again to obtain low back treatment records from Lake Roosevelt Health Center, allow Dr. Trevino one last opportunity to submit a written rationale for his opinion and ask the VA examiner to offer an opinion as to whether the Veteran experienced lumbosacral neuropathy after being given spinal anesthesia in service and whether or not the Veteran currently has the same condition or residuals thereof. 

A supplemental statement of the case (SSOC) was issued in July 2016 further denying the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's current low back disability is related to any in-service event, to include spinal anesthesia performed to remove two hernias in-service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in active service. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a December 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted in the Introduction, this case was previously remanded by the Board in May 2014, May 2015, and December 2015. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271  (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). Here, pertinent to the issues decided herein, the May 2014 Board remand to allow the Veteran to identify any private treatment records, to contact Dr. R. Trevino who provided a March 2014 positive nexus opinion and ask that he provide a complete rationale for this opinion, obtain any outstanding VA treatment records from July 2012 forward and schedule the Veteran for a VA examination. In this case, additional treatment records were obtained, Dr. Trevino was able to be contacted and the Veteran had a VA examination. Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

Pertinent to the issues decided herein, the May 2015 Board remand directed the AOJ to obtain any relevant treatment records from Native American Health Care Clinic and, if received, then to return the record to the February 2015 VA examiner to opine as to whether the Veteran's current lumbar spine disability is at least as likely as not related to his military service, including as a result of spinal anesthesia during an in-service surgery. Pursuant to the May 2015 Board remand, the AOJ obtained the relevant treatment records.  Accordingly, the Board finds that VA at least substantially complied with the May 2015 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

Pertinent to the issues decided herein, the December 2015 Board remand directed the AOJ obtain low back treatment records from Lake Roosevelt Health Center, allow Dr. Trevino one last opportunity to submit a written rationale for his opinion and ask the VA examiner to offer an opinion as to whether the Veteran experienced lumbosacral neuropathy after being given spinal anesthesia in service and whether or not the Veteran currently has the same condition or residuals thereof. 
Pursuant to the December 2015 Board remand, the AOJ obtained private treatment records; provided the Veteran with a VA addendum opinion in July 2016 that was consistent with the remand directives; and readjudicated the claims in a  July 2016 supplemental statement of the case. Accordingly, the Board finds that VA at least substantially complied with the December 2015 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified at the hearing before the undersigned that he had a double hernia surgery while serving in the Navy in 1953. He alleges a defect in the anesthesiology in his back and reported that he felt pain during and continuously after the surgery. Specifically, the Veteran testified that the second time he received a shot that he could feel the doctor's cutting on him and could feel them closing up the wound.  At his May 2003 VA examination, the Veteran reported that he has been taking Motrin 800 mg daily for pain control and has felt discomfort ever since 1953 like he "has an object on the muscle". He also reported to treatment providers in January 2006 that he has pain that radiates into both legs. In October 2014, the Veteran reported to treatment providers that he was not having any radicular pain but that his pain is right at the point where the anesthesia injection was around the L1 level on the left. 

In terms of element (1), the Veteran is currently diagnosed with degenerative spondylosis within the lumbar spine involved L3-4, L4-5, and L5-S1 to a mild degree. Therefore, element (1) is satisfied. 

In terms of element (2), the Veteran did receive spinal anesthesia in service and the basis of his claim is that procedure caused his current lower back disability. Therefore, element (2) is satisfied. 

The remaining issue before the Board is whether or not there is a nexus between the Veteran's spinal anesthesia procedure in-service and his current lower back disability. The Board reviewed service treatment records, VA treatment records, private treatment records and several VA examinations. 

The Board notes that the service treatment records are silent for any reports of back pain. The Veteran's service treatment records show that in November 1953 he was diagnosed with an inguinal hernia. The Veteran then had surgery on his left side hernia and it was noted that the Veteran was given a spinal and prepared and draped in the usual manner and was returned to his room in good condition. In December 1953, the Veteran had surgery on the right side and was given another spinal and "the post-operative court was again uneventful". There were no reports of back pain or pain during the surgeries. Subsequently in August 1954, it was noted that the Veteran reported on numerous occasions that he had left foot pain. Finally, the Veteran's March 1955 discharge examination reveals no reports or complaints of back pain. Moreover, the Board notes that the Veteran appears to be an adequate historian for his other medical disabilities both past and present in his service treatment records. AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). The Board finds these contemporaneous medical records to be more probative than statements from the Veteran made years after service. Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  

The Board considered the Veteran's treatment records and note that while the primary care physicians were not capable of providing an opinion for VA purposes, they were generally skeptical of the connection between the Veteran's spinal anesthesia in-service and his current low back disability. A January 2006 VA treatment provider noted that the Veteran is "convinced that his back problems started while in the military, although I would be suspicious that the spinal anesthesia he had then is cause for his current condition". However, the Board notes that the treatment provider indicated that he does not have access to the Veteran's c-file and has no basis for any formal opinion. A March 2008 VA treatment provider notes that the Veteran feels that the pains he has had in his lower back have been since his spinal anesthesia but "I am not familiar with this form of anesthesia to say whether or not this is what caused his lower back pain but patient attributes the difficulties he has had with his lower back to these episodes". A July 2012 primary care treatment record indicates that the Veteran has chronic intermittent back pain with a course more consistent with muscle strain and chronic degenerative disc disease than from any injury from an injection in the service. The PCP notes that the Veteran asked for a letter stating that pain could be related to a service event but that she informed him that she could not do this without an opportunity to review his records. 

The Board finds that the VA examiners' opinions detailed below are thorough and persuasive and considered all the Veteran's records and all possible connections between his back condition and his spinal anesthesia in service. The Board finds that the examination opinions support a finding that the weight of the evidence does not support a conclusion that there is a nexus between the Veteran's current back disability and any in-service event, to include spinal anesthesia. 

The Veteran received a VA examination in December 2014 that diagnosed him with degenerative arthritis of the spine and intervertebral disc syndrome. The examiner noted that were no complications documented in-service after the Veteran's hernia operation. The examiner also noted that there is not diagnosis of lower back problems before July 2000. The VA examiner opined that it was less likely than not that the Veteran's in-service hernia surgery or any other in-service event caused his current lower back disability. The examiner additionally noted that the Veteran worked in a sawmill for thirty years after military service and opined that his current back condition was likely caused by his post-service activities. Finally, the examiner noted that the medical literature does not show any evidence of a relationship between spinal anesthesia and spondylosis or degenerative disc disease. 

The same examiner issued an addendum opinion in July 2016 where he noted again that the post-service records are silent for back complaints. There are also additionally no records which corroborate the Veteran's reported issues after spinal anesthesia. The examiner noted that the lay statements to Dr. Trevino are based solely on the Veteran's account and have no credible rationale and do not make sense medically. The examiner also noted that the Veteran's PCP in July 2012 noted that his back issues are more muscle related and degenerative in nature and not consistent with an injury during spinal anesthesia. The examiner continued to find that there was no evidence to suggest that the Veteran's current back issues are in any way related to him receiving spinal anesthesia in service, including lumbosacral neuropathy. Finally, the examiner noted again that the Veteran was 83 years old and worked in a physical demanding field for over thirty years and as of 2012 he still did all his own wood chopping and collecting. Essentially, the examiner re-opines that the Veteran's back condition is the product of a long life with chronic physical labor type jobs and the currently diagnosed conditions began well after the Veteran was discharged. 

The Board also considered the private physician's negative nexus opinion. In February 2014, Dr. Trevino, the Veteran's private physician wrote a letter to the Board reporting that he has treated the Veteran for two years. Dr. Trevino summarized the Veteran's subjective complaints. He also noted that the Veteran's MRI and X-ray results over the past few years and asked the Board to "take these factors into consideration when determining [the Veteran's] disability status". Dr. Trevino then submitted a March 2014 statement that "it is my medical opinion that the patient's back pain is directly related to his spinal anesthesia given to him for his bilateral inguinal hernia surgery" with no accompanying rationale. The Board notes that it gave the Veteran several opportunities on remand to obtain a more sufficient rationale for this opinion. Unfortunately, there is no cited rationale or literature to support Dr. Trevino's opinion that the Veteran's back pain is directly related to his spinal anesthesia. The Board also considered the Veteran's lay testimony of the pain he experienced during his hernia surgery and his assertions that he has had back pain since 1953. However, as explained in detail above, the weight of the evidence is against finding such a connection. Therefore, element (3) is not satisfied and the claim must be denied. 
 
Presumptive service connection for degenerative back arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1955 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


